Spoffokd, J.
The appellant, George L. Broom complains, that a personal judgment was erroneously rendered against him in favor of the intervenors, the Crescent Mutual Insurance Company.
His complaint is well founded. There was no contestatio litis between him and the Insurance Company, nor does it appear that he was even cited to answer the petition in intervention. Citation was served upon Coughlin, who was at one time a partner of Broom, but it seems that the partnership had been dissolved previous to the filing of the petition in intervention.
It is therefore ordered and decreed, that the judgment of the District Court in favor of the Crescent Mutual Insurance Company against George L. Broom, personally, for the sum of three hundred and sixty dollars, with five per cent, interest from the 1st of July, 1852, be annulled, avoided and reversed; and that there be judgment in favor of said Broom, as in case of nonsuit, with costs in both courts.